The affidavits which were filed related primarily to the speed of the automobile and its position at or about the time of the accident. From an examination of the record we are of the opinion that the evidence tendered as to the speed and position of the automobile was cumulative and therefore insufficient newly discovered evidence to warrant sustaining a motion for new trial on that ground. Kroger, Admr., v. Ryan,83 Ohio St. 299, 94 N.E. 428; Sheen v. Kubiac, 131 Ohio St. 52,1 N.E.2d 943; Domanski v. Woda, ante, 208, 6 N.E.2d 601.
The judgment of the Court of Appeals is reversed and the judgment of the Court of Common Pleas is affirmed.
Judgment reversed.
  WEYGANDT, C.J., JONES, MATTHIAS and ZIMMERMAN, JJ., concur. *Page 510